DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Amendment
This office action is in reply to Applicant’s Response dated 08/11/2022. Claims 1-8, 11, 20-26, 28, 31 and 40 are amended. Claims 1-40 remain pending in the application.
	
Response to Arguments
In response to the Applicant’s argument (see pages 11-12), with respect to the nonstatutory double patenting rejection, the Applicant’s argument is persuasive and therefore, the nonstatutory double patenting rejection has been withdrawn.

The Applicant argues (see page 13), with respect to the claim interpretation under 35 U.S.C. 112(f), that the term "listener/reporter device" is not a generic placeholder term. The generic term "device" is modified by the functional structural term "listener" as amended. For example, as described in the specification and shown in FIG. 8, the "listener device" (e.g., an ISP edge reporter) identifies the traffic on the LAN and serves more than one LAN…the CPM can be one or more servers on the internet (see, for example, paragraph [0042]).
In response to the Applicant’s argument, the Examiner respectfully disagrees. The modifier “listener” or the term “reporter” is not a sufficient structure term and the Applicant has not shown that “listener” or “reporter” provides sufficient structure for performing the claimed functions.
Additionally, as the Applicant pointed out above in the Applicant’s argument, the structure corresponding to the term “CPM” is “one or more servers on the internet” (see paragraph 0042 of the specification as filed).
The claim interpretation under 35 U.S.C. 112(f) is maintained.

In response to the Applicant’s argument (see page 14), with respect to the rejection under 35 U.S.C. 112 (pre-AIA ) second paragraph, the rejection under 35 U.S.C. 112 (pre-AIA ) second paragraph has been withdrawn in view of the amendments made to the claims.

The Applicant argues (see pages 14-15), with respect to claim 1, that the forwarding device (31) is not equivalent to the recited gateway computer. Indeed, as required in claim 1, the gateway computer should be located inside the first LAN of the plurality of LAN s. In addition, the listener device located outside the plurality of LAN s is different from the gateway computer located within the first LAN in the plurality of LANs. Therefore, device (31) in Bryhni cannot be used as both being the gateway computer and the listener reporter device.
In response to the Applicant’s argument, device (31) is not used as both being the gateway computer and the listener/reporter device. Bryhni teaches using a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not. The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200). The device (31) can ask the server (30) whether the packet with header field combination (101, 120) should be transported using the dedicated network or not. The server (30) can answer with the re-transmission device (20) or transport relay (33) address (102) (Bryhni, see figs. 3, 4 and 6-10; see page 10, line 27-page 11, line 10).  
Bryhni also teaches that terminals (32) must be configured to always contact the control server (30) as outbound signaling proxy. Signaling path is indicated between the terminals and the proxy (220). (Bryhni, see figs. 4 and 9; see page 13, line 25-page 14, line 3).
In other words, Bryhni teaches a plurality of local networks (LANs).  The forwarding device 31 is located within local network 13 and communicates with server (30) through re-transmission device (20) and/or transport relay (33) which are located outside of local network 13. The re-transmission device (20) and transport relay (33) re-transmit or relay data to other networks and therefore, they are configured to communicate with the second plurality of local area networks. Clearly, the re-transmission device (20) and/or transport relay (33) are listener/reporter devices.
Therefore, Bryhni teaches “"instructions for sending network steering data (query), by the gateway computer (forwarding device 31), to a Central Processing Matrix (CPM) (control server (30)) located outside of the plurality of LANs (local networks 13, 10s and 11 (Bryhni, see figs. 8-10 and page 13 lines 10-12))" and “"instructions for sending data (signals), by a plurality of customer premises equipment (CPE) (terminals (32)) located in a second plurality of local area networks in the plurality of LANs (local networks 13, 10s and 11; Bryhni, see fig. 8 and page 13 lines 10-12) to the CPM (control server (30)) through a listener/reporter device (re-transmission device (20) or transport relays (33)) located outside of the plurality of LANs ((local networks 13, 10s and 11; Bryhni, see fig. 8 and page 13 lines 10-12), note that there are more than one local networks 13 and 10 in addition to a network 11 in which the re-transmission device (20) is located outside of)."

The Applicant argues (see pages 15-16), with respect to claim 1, that that claim 1 encompasses the use of network steering data by the listener device to route data, the network steering data being based on the determination made by the gateway computer of data that is latency sensitive and data that is not latency sensitive. This is clearly not shown in Bryhni. The Applicant further argues that Bryhni is different from "instructions for receiving the network steering data by the listener device from the CPM, the network steering data being based on the determination by the gateway computer located in the first local area network of the data that is latency sensitive and the data that is not latency sensitive."
In response to the Applicant’s argument, the Examiner respectfully disagrees. Bryhni teaches using a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not. The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200). The device (31) can ask the server (30) whether the packet with header field combination (101, 120) should be transported using the dedicated network or not. The server (30) can answer with the re-transmission device (20) or transport relay (33) address (102) (Bryhni, see figs. 3, 4 and 6-10; see page 10, line 27-page 11, line 10).  
Note that the forwarding device 31 (gateway computer) starts the determination to determine a packet that is latency sensitive and packets that are not latency sensitive after receiving instruction from the control interface. Also note that claim 1 requires “the network steering data being based on the determination by the gateway computer located in the first local area network of the data that is latency sensitive and the data that is not latency sensitive” and therefore, network steering data is based on the determination itself, not the data that has been determined to be latency sensitive and determined to be not latency sensitive.
The act of the forwarding device 31 (gateway computer) querying or asking (sending steering data to) the server (3) whether the packet with header field combination (101, 120) should be transported using the dedicated network or not is performed based on the determination to determine that a packet is latency sensitive and packets that are not latency sensitive as instructed by the control interface. Hence, the query (network steering data) is based on the determination by the gateway computer located in the first local area network of the data that is latency sensitive and the data that is not latency sensitive.
In addition, Fig. 9 in Bryhni clearly shows bi-directional communication between forwarding device 31 and server 30 through transmission device (20) and transport relays (33), which clearly indicates that transmission device (20) and transport relays (33) (listener/reporter devices) receive the response (network steering data) to device 31’s query from server (30) (CPM) and forward the response to device 31. 

The Applicant argues (see page 16) that Bryhni does not disclose, teach or suggest "instructions for routing, by the listener device, the data that is latency sensitive outside of the second plurality of local area networks to a first internet route to the internet based server based on the network steering data received by the listener device from the CPM."
Bryhni teaches that the device (31) can ask the server (30) whether the packet with header field combination (101, 120) should be transported using the dedicated network or not and that forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10). The forwarding can be done using IP tunneling or a proxy operation using SIP or H.323. The retransmission devices (20) can be implemented as IP routers or as SIP/H.323 media proxies. (Bryhni, see fig. 9; see page 11, lines 2-14; see page 12, lines 10-30)
As discussed above, retransmission devices (20) receive the response (network steering data) to the query from server (30) and also forwards traffic (data that is latency sensitive) onto a dedicated transport network (first internet route).
Thus, Bryhni teaches "instructions for routing, by the listener device (retransmission devices (20)), the data that is latency sensitive (traffic/packets) outside of the second plurality of local area networks (local networks) to a first internet route (dedicated transport network) to the internet based server (communication equipment (1) or terminals (32)) based on the network steering data (header field combination (101, 120)/response to device 31’s query regarding the header) received by the listener device ((retransmission devices (20)) from the CPM (server 30) (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31; see page 11, lines 2-14; see page 12, lines 10-32)

Claim Objections
Claims 10-14 and 30-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “listener device” in claims 1, 21 and 40 and “the CPM” in claim 40 .
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “computing device 1000 includes a processing unit (CPU or processor) 1020 and a system bus 1010 that couples various system components including a system memory 1030 such as read-only memory (ROM) 1040 and random access memory (RAM)” (see paragraph 0065 of the specification as filed); and “the CPM can be one or more servers on the Internet” (see paragraph 0042 of the specification as filed)].
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 7-9, 19-22, 27-29 and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bryhni et al. (WO 2009/084967).

Regarding claims 1 and 21, Bryhni teaches A non-transitory computer-readable medium that stores instructions executable by one or more processors to perform a method for optimizing internet traffic from a plurality of local area networks (LANs) to an internet based server connected to internet, comprising: instructions for analyzing an internet data by a gateway computer located in a first local area network of the plurality of local area networks to determine a data that is latency sensitive and data that is not latency sensitive; (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where the control system...uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for sending network steering data, by the gateway computer, to a Central Processing Matrix (CPM) located outside of the plurality of LANs, (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the network steering data being based on determining the data that is latency sensitive and the data that is not latency sensitive; (Bryhni, see figs. 3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for sending data, by a plurality of customer premises equipment (CPE) located in a second plurality of local area networks in the plurality of LANs to the CPM through a listener device located outside of the plurality of LANs, (Bryhni, see figs. 2 and 6-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the listener device being configured to communicate with the second plurality of local area networks; (Bryhni, see figs. 2-3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for receiving the network steering data by the listener device from the CPM, (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the network steering data being based on the determination by the gateway computer located in the first local area network of the data that is latency sensitive and the data that is not latency sensitive; and (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for routing, by the listener device, the data that is latency sensitive outside of the second plurality of local area networks to a first internet route to the internet based server based on the network steering data received by the listener device from the CPM. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claims 2 and 22, Bryhni teaches wherein the instructions for routing by the listener device the data that is latency sensitive outside of the second plurality of local area networks to the internet based server comprises (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
instructions for dynamically modifying the first internet route within the internet between the listener device and the internet based server based on the network steering data. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claims 7 and 27, Bryhni teaches wherein the second plurality of local area networks are a plurality of households local area networks. (Bryhni, see figs. 3, 7-9; page 12, lines 10-31 where the local networks (13)…)

Regarding claims 8 and 28, Bryhni teaches further comprising communicating data received by the listener device to the internet based server via the CPM. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claims 9 and 29, Bryhni teaches wherein the instructions for analyzing the internet data by the gateway computer to determine the data that is latency sensitive and the data that is not latency sensitive comprises instructions for sorting the internet data into a plurality of categories, wherein the plurality of categories comprises a latency sensitive category and a not latency sensitive category, wherein the data that is latency sensitive is sorted into the latency sensitive category. (Bryhni, see figs. 3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claims 19 and 39, Bryhni teaches further comprising classifying network traffic based on the network steering data. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Regarding claim 20, Bryhni teaches wherein the listener device comprises at least one of a proxy listener device, a Virtual Private Network (VPN) protocol, or a tunneling protocol. (Bryhni, see figs. 7-9; see page 12, lines 15-25 where The forwarding can be done using IP tunneling or a proxy operation using SIP or H.323.)

Regarding claim 40, Bryhni teaches A network system for optimizing internet traffic from a plurality of local area networks (LANs) to an internet based server connected to internet, comprising: a gateway computer located in a first local area network of the plurality of local area networks, (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the gateway computer configured to analyze an internet data to determine a data that is latency sensitive and data that is not latency sensitive; (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where the control system...uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
a Central Processing Matrix (CPM) located outside of the plurality of LANs, the CPM being configured to receive network steering data from the gateway computer, (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the network steering data being based on determining the data that is latency sensitive and the data that is not latency sensitive; (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
a plurality of customer premises equipment (CPE) located in a second plurality of local area networks in the plurality of LANs to the CPM; and (Bryhni, see figs. 2-3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
a listener device located outside of the plurality of LANs and being configured to communicate with the second plurality of local area networks, (Bryhni, see figs. 2-3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the CPE being configured to send data through the listener device located outside of the plurality of LANs, (Bryhni, see figs. 2-3 and 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
wherein the listener device is configured to receive the network steering data from the CPM and to route the data that is latency sensitive outside of the second plurality of local area networks to the internet based server based on the network steering data received by the listener device from the CPM, (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)
the network steering data being based on the determination by the gateway computer located in the first local area network of the data that is latency sensitive and the data that is not latency sensitive. (Bryhni, see figs. 3, 7-9; see page 10, lines 25-31 where uses a control interface to instruct the application-specific forwarding device (31) which packets should be forwarded to the dedicated transport network (15) and which need not; see page 11, lines 1-15 where The communication between the control server (30) and the application-specific forwarding device (31) can be organized as a query-response protocol (200); see page 12, lines 10-32 where an application-specific forwarding device (31) that selects relevant traffic from the local network (13) and forwards this traffic onto a dedicated transport network (15) via the standard ISP used by the customer (10)...all unrelated traffic such as email and file transfer will go over the default IP route (11), while latency and bandwidth-sensitive traffic will be redirected to a dedicated transport network (15)...)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 17-18, 23 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni in view of Abigail et al. (U.S. PGPub 2007/0070914).

Regarding claims 3 and 23, Bryhni teaches all the features of claims 1 and 21. However, Bryhni does not explicitly teach wherein the listener device is located at an internet service provider (ISP) edge.
Abigail teaches wherein the listener device is located at an internet service provider (ISP) edge. (Abigail, see figs. 1 provider edge; see abstract where the packet flow in each connection as necessary at the provider edge router…; see paragraph 0013 where communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Abigail to provide the technique of the listener device being located at an internet service provider (ISP) edge of Abigail in the system of Bryhni in order to allow applications to run more effectively (Abigail, see paragraph 0004).

Regarding claims 17 and 37, Bryhni teaches all the features of claims 1 and 21. However, Bryhni does not explicitly teach further comprising instructions for determining a network quality of service (QOS) based on the network steering data.
Abigail teaches further comprising instructions for determining a network quality of service (QOS) based on the network steering data. (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Abigail to provide the technique of determining a network quality of service (QOS) based on the network steering data of Abigail in the system of Bryhni in order to allow applications to run more effectively (Abigail, see paragraph 0004).

Regarding claims 18 and 38, Bryhni-Abigail teaches wherein determining the QOS comprises determining at least one of packet loss, bit rate, throughput, transmission delay, and jitter based the network steering data. (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
The motivation regarding to the obviousness to claims 17 and 37 also applies to claims 18 and 38.

Claims 4 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni in view of Persson et al. (U.S. PGPub 2004/0039847).

Regarding claims 4 and 24, Bryhni teaches all the features of claims 1 and 21. Bryhni does not explicitly teach wherein the listener device is implemented as a thin client on an edge device. 
Persson teaches wherein the listener device is implemented as a thin client on an edge device. (Persson, see fig. 3; see paragraphs 0085-0086 where Server mechanism 80 includes a thin client network domain management and/or control module 82, hereinafter referred to as a thin client domain control module, for controlling security and access to the thin client domain amongst other things...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Persson to provide the technique of the listener device is implemented as a thin client on an edge device of Persson in the system of Bryhni  in order to reduce cost and provide reliable data transfer (Persson, see paragraphs 0007 and 0009).

Claims 5 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni in view of Cholas et al. (U.S. PGPub 2008/0313691).

Regarding claims 5 and 25, Bryhni teaches all the features of claims 1 and 21. Bryhni does not explicitly teach wherein the listener device comprises a cable modem termination system (CMTS) in a coaxial network.
Cholas teaches wherein the listener device comprises a cable modem termination system (CMTS) in a coaxial network. (Cholas, see fig. 2b-3; see paragraph 0135 where terminating coaxial cable 218 is routed into the customer premises 106, ...internet (e.g., Internet) content is transmitted from the cable modem termination system (CMTS) over DOCSIS frequencies.)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Cholas to provide the technique of the listener device comprises a cable modem termination system (CMTS) in a coaxial network of Cholas in the system of Bryhni in order to improve content signaling and content delivery (Cholas, see paragraph 0023).

Claims 6 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni in view of Van der Merwe et al. (U.S. PGPub 2013/0054763).

Regarding claims 6 and 26, Bryhni teaches all the features of claims 1 and 21. Bryhni does not explicitly teach wherein the listener device comprises a wide area network (WAN) edge router.
Van der Merwe teaches wherein the listener device comprises a wide area network (WAN) edge router. (Van der Merwe, see figs. 1-4, see paragraph 0036 where routing communications from the wireless mobile network 104 to an appropriate edge and/or network router within the IP network 102…; see also paragraph 0046; see paragraph 0049 WAN)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Van der Merwe to provide the technique of the listener/reporter device comprises a wide area network (WAN) edge router of Van der Merwe in the system of Bryhni in order to improve latency (Van der Merwe, see paragraph 0027).

Claims 15-16 and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryhni-Abigail in view of Ahmed et al. (U.S. PGPub 2013/0079144).

Regarding claims 15 and 35, Bryhni teaches all the features of claims 1 and 21. However, Bryhni does not explicitly teach wherein the first internet route is a gamer private network;
Abigail teaches wherein the first internet route is a gamer private network; (Abigail, see figs. 1-2; see paragraph 0018 where reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni and Abigail to provide the technique of the first internet route is a gamer private network of Abigail in the system of Bryhni in order to allow applications to run more effectively (Abigail, see paragraph 0004).
However, Bryhni-Abigail does not explicitly teach wherein the gamer private network comprises a plurality of computer servers and a plurality of connections between the plurality of computer servers; and
wherein the plurality of computer servers are distributed.
Ahmed teaches wherein the gamer private network comprises a plurality of computer servers and a plurality of connections between the plurality of computer servers; and (Ahmed, see figs. 1-2 and 7; see paragraph 0027 where a game server for each of a plurality of game publishers. Furthermore, each game publisher may operate a plurality of distributed game servers (e.g., a plurality of game servers distributed within a data center, a plurality of game servers distributed across multiple geographic locations) that provide load balancing and/or low-latency access points at various geographic locations)
wherein the plurality of computer servers are distributed. (Ahmed, see figs. 1-2 and 7; see paragraph 0027 where a game server for each of a plurality of game publishers. Furthermore, each game publisher may operate a plurality of distributed game servers (e.g., a plurality of game servers distributed within a data center, a plurality of game servers distributed across multiple geographic locations) that provide load balancing and/or low-latency access points at various geographic locations)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine Bryhni-Abigail and Ahmed to provide the technique of the gamer private network comprises a plurality of computer servers and a plurality of connections between the plurality of computer servers and the plurality of computer servers are distributed of Ahmed in the system of Bryhni-Abigail in order to provide load balancing and low-latency access points at various geographic locations (Ahmed, see paragraph 0027).

Regarding claims 16 and 36, Bryhni-Abigail-Ahmed teaches further comprising: instructions for continuously monitoring a performance of the gamer private network; (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
instructions for sending a feedback of performance to the gateway computer; (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
instructions for establishing a performance threshold; (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
instructions for determining whether the performance of the gamer private network is acceptable based on the performance threshold; and (Abigail, see fig. 2; see paragraphs 0017-0018 where determines an initial inherent latency of each of the connections. The inherent latency of a connection is the roundtrip delay...the NMS may instruct the PE to ping each of the end user devices to determine the inherent latency of the respective connection. Once the NMS knows the inherent latency of each connection, the NMS determines the largest inherent latency of the connections...reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...; see paragraph 0013 where A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. ..)
instructions for modifying server connections within the gamer private network if the performance is not acceptable based on the performance threshold. (Abigail, see fig. 2; see paragraph 0018 where reroute connections over routes having larger inherent latencies such that the inherent latency of each connection approaches the target latency... A threshold is preferably used to reduce re-route attempts, such that the NMS only attempts to select a new route for connections whose inherent latency is lower than the target latency by an amount equal to or greater than the threshold; see abstract  latency-sensitive application, such as for multi-player network gaming...)
The motivation regarding to the obviousness to claims 15 and 35 also applies to claims 16 and 36.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443